Case 2:19-cv-04738-FMO-JEM Document 78 Filed 08/31/20 Page 1 of 1 Page ID #:1926

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-4738 FMO (JEMx)                                 Date     August 31, 2020
 Title           Paulette Fauceglia v. University of Southern California, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

        Pursuant to the Court’s Order of September 27, 2019, the parties were required to complete
a settlement conference before the assigned magistrate judge no later than March 25, 2020.
(See Dkt. 35, Court’s Order of September 27, 2019, at 17). If the case settled, the parties were
required to file a Notice of Settlement no later than 24 hours after settlement. (See id.).
Otherwise, the parties were required to file a Status Report Re: Settlement no later than 48 hours
after the settlement conference was complete. (See id.). Pursuant to the Court’s Order of June
2, 2020 (Dkt. 67), the parties were given an extension to August 25, 2020 to complete their
settlement conference before a private mediator.

       As of the filing date of this Order, neither a Notice of Settlement nor a Status Report Re:
Settlement has been filed. (See, generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later
than September 8, 2020, the parties shall show cause in writing why sanctions should not be
imposed for failure to comply with the Court’s Orders of September 27, 2019 and June 2, 2020.
Failure to submit a response to this Order by the deadline set forth above may result in the
imposition of sanctions and/or dismissal of this action for lack of prosecution. See Fed.
R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962);
Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003).




                                                                                  00       :    00

                                                         Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
